United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2507
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Edgar Lara-Garcia,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 21, 2011
                                 Filed: December 28, 2011
                                 ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

       Edgar Lara-Garcia pleaded guilty to illegal reentry after deportation. See 8
U.S.C. § 1326(a) and (b)(2). The district court1 sentenced him to 18 months in prison
and 3 years of supervised release. On appeal, his counsel has moved to withdraw and
filed a brief under Anders v. California, 386 U.S. 738 (1967), asserting that the
sentence was unreasonable.




      1
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
       We conclude the district court did not impose an unreasonable sentence: the
court committed no significant procedural error in sentencing Lara-Garcia, see United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (describing
procedural error); and Lara-Garcia has not rebutted the presumption that his sentence,
at the bottom of the undisputed Guidelines range, was substantively reasonable, see
United States v. Hull, 646 F.3d 583, 588 (8th Cir. 2011) (sentence within advisory
Guidelines range is presumed reasonable). Having reviewed the record independently
under Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issue.
Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                        ______________________________




                                         -2-